Appeal, from order, Family Court, New York County (George L. Jurow, J.), entered on or about October 28, 2004, which granted respondent mother’s application for a temporary order of custody of the child, unanimously dismissed, without costs.
Subsequent to the temporary custody disposition granted by the order appealed, a trial was held. That trial resulted in an order (Ruth Jane Zuckerman, J.H.O.), entered on or about August 18, 2005, which awarded the mother sole physical and legal custody of the subject child. The father has filed a notice of appeal from that order. Because a permanent custody determination has been made, we dismiss the appeal from the temporary order of custody. Concur—Buckley, P.J., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.